NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BENJAMIN CUNNINGHAM,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2012-5052
lo
Appea1 from the United States Court of Federa1
C1aims in case no. 11-CV-330, Judge Lawrence J. Block.
ON MOTION
ORDER
Benjamin Cunninghan1 moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

f
coNmNoHAM v. Us 2
FOR THE COUaT
FEB 2 1 2012 lsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Benjamin Cunningham
Steven M. Mager, Esq. F"_ED
s2 1 U.S. CUUHT 0F APPEALS FUH
THE FEDER.l‘~.L ClRCUlT
FEB 2 '| 2012
JAN HORBAl¥
CLERK
7 7 _ _ _ __,___ ,__j_____j7_____ ,_,_ , _…